USCA11 Case: 21-12921    Date Filed: 03/15/2022   Page: 1 of 6




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-12921
                Non-Argument Calendar
                ____________________

JOHN HANCOCK LIFE INSURANCE COMPANY U.S.A.,
                                                     Plaintiff,
versus
JOANN FRIEDMAN,


                                   Defendant-Cross Defendant,


SHERYL KATZ,


                         Defendant-Cross Claimant-Appellant,
USCA11 Case: 21-12921        Date Filed: 03/15/2022    Page: 2 of 6




2                      Opinion of the Court                21-12921

GLOBALVEST TRUST,


                            Defendant-Cross Defendant-Appellee.


                    ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
             D.C. Docket No. 9:20-cv-82164-DMM
                    ____________________

Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
        In 2021, Sheryl Katz sought declaratory relief against Glob-
alVest Trust, alleging that she was entitled to half of the proceeds
of a life insurance policy fully owned by GlobalVest. Because we
conclude that a four-year statute of limitations applies to Katz’s
non-real-property claim and that the claim accrued in 2004 when
Katz’s share of the policy was sold, the claim is time-barred and
GlobalVest is entitled to summary judgment.
                                 I
       John Hancock Mutual Life Insurance Company issued a life
insurance policy to Renee Ginsberg. The policy’s equal beneficiar-
ies and owners were Ginsberg’s daughters, Joann Friedman and
Sheryl Katz. In 2004, John Hancock received a “Change of
USCA11 Case: 21-12921         Date Filed: 03/15/2022     Page: 3 of 6




21-12921                Opinion of the Court                         3

Ownership” form, purportedly signed by Katz, transferring her
ownership in the policy to Friedman. As the purported 100%
owner of the policy, Friedman sold the policy to another entity,
which then sold it to GlobalVest Trust.
       In 2019, Katz complained to John Hancock that her signa-
ture on the “Change of Ownership” form had been forged and that
the policy had been fraudulently sold to GlobalVest without her
knowledge. John Hancock directed Katz and GlobalVest to resolve
the dispute themselves. When Ginsberg died in 2020, the dispute
remained unresolved. John Hancock initiated this action for inter-
pleader relief, naming Friedman, Katz, and GlobalVest as defend-
ants and asking the court to determine their rights with respect to
the policy’s value. John Hancock deposited the life insurance pro-
ceeds with the court and was dismissed from this case. Friedman
abandoned any claim against the proceeds and was dismissed as
well.
       In 2021, Katz brought a crossclaim against GlobalVest, seek-
ing declaratory judgment that her signature on the 2004 form was
forged and that she is entitled to half of the life insurance proceeds.
The district court granted summary judgment to GlobalVest, rea-
soning that Katz’s crossclaim was barred by Florida’s four-year stat-
ute of limitations applicable to “[a]ny action not specifically pro-
vided for in these statutes.” Fla. Stat. § 95.11(3)(p). Although Katz
filed her crossclaim within four years of Ginsberg’s death, the court
concluded that her claim was time-barred because the limitations
period began to run in 2004, when the allegedly forged “Change of
USCA11 Case: 21-12921            Date Filed: 03/15/2022         Page: 4 of 6




4                         Opinion of the Court                      21-12921

Ownership” form was signed. On appeal, Katz contends that the
limitations period began to run only at Ginsberg’s death and, alter-
natively, that no limitations period applies because her action was
based on a forged document.1
                                      II
       To determine whether Katz’s claim is time-barred, we must
decide (1) what limitations period applies and (2) when that period
began to run. Under the Declaratory Judgment Act, the statute of
limitations is determined by the limitations period applicable to the
underlying substantive claim. Int’l Ass’n of Machinists & Aero-
space Workers v. Tennessee Valley Auth., 108 F.3d 658, 668 (6th
Cir. 1997). Under Florida law, a limitations period begins to run
when the last element of a cause of action occurs. Kipnis v. Bayer-
ische Hypo-Und Vereinsbank, 202 So.3d 859, 861 (Fla. 2016).
       First, it is unclear exactly what substantive claim underlies
Katz’s declaratory judgment action. She is not contending that
GlobalVest committed any fraud or statutory violation, and she is
not seeking to rescind the 2004 form. Instead, she is challenging
the 2004 form’s fundamental validity by seeking a declaration that
it was void ab initio. In the context of forged real estate deeds,

1 “We review de novo the district court’s summary judgment, viewing the
evidence and all reasonable inferences in favor of the nonmoving party.” Her-
nandez v. Plastipak Packaging, Inc., 15 F.4th 1321, 1325 (11th Cir. 2021). “A
district court should grant summary judgment only if there’s ‘no genuine dis-
pute as to any material fact and the movant is entitled to judgment as a matter
of law.’” Id. (quoting Fed. R. Civ. P. 56(a)).
USCA11 Case: 21-12921        Date Filed: 03/15/2022     Page: 5 of 6




21-12921               Opinion of the Court                        5

Florida courts have held that such documents are void ab initio and
thus no statute of limitations applies when they’re challenged. See,
e.g., Moore v. Smith-Snagg, 793 So.2d 1000, 1001 (Fla. 5th DCA
2001). But there is no real property at issue here, and no Florida
case provides a reason to extend the no-statute-of-limitations prin-
ciple to a case of forgery in a non-real-estate transaction. Indeed,
there is reason to treat real-property transactions, which involve
title recordation and insurance, differently from other purchases
and sales, which are not subject to similar verification processes.
Thus, the district court didn’t err in applying the four-year statute
of limitations period that applies to claims “other than for the re-
covery of real property.” Fla. Stat. §§ 95.11, 95.11(3)(p).
       Next, we must determine when the four-year period began
to run. Generally, the statute of limitations on an action for life
insurance proceeds doesn’t begin to run until the death of the in-
sured. Brown v. Poole, 261 So.3d 708, 710–11 (Fla. 5th DCA 2018)
(noting that a beneficiary can’t make any claim to a life insurance
policy’s proceeds until the insured’s death because any demand for
a declaratory judgment during the insured’s lifetime wouldn’t be
grounded in actual, present controversy). But this general rule ap-
plies only when a beneficiary is claiming a right to the proceeds.
Katz wasn’t just a beneficiary to Ginsberg’s policy; she was also a
co-owner of the policy, and her immediate ownership rights were
extinguished in 2004 when Friedman was able to sell the policy
without Katz’s knowledge or participation. Katz sustained damage
as soon as Friedman obtained the ability to sell the policy, and Katz
USCA11 Case: 21-12921             Date Filed: 03/15/2022         Page: 6 of 6




6                          Opinion of the Court                      21-12921

was certainly damaged when Friedman sold the policy. Thus,
Katz’s cause of action accrued in 2004, her 2021 crossclaim was be-
yond four years of that accrual, and accordingly, it is time-barred. 2
       AFFIRMED.




2 The four-year limitations period began to run when the 2004 form was signed

and not when Katz knew or reasonably should’ve known about the signature
because Katz’s claim is not “founded upon fraud.” See Fla. Stat. § 95.031(2)(a)
(delaying the start of the four-year limitations period for actions “founded
upon fraud” until “the facts giving rise to the cause of action were discovered
or should have been discovered with the exercise of due diligence”). Katz
never alleged any fraud against GlobalVest, and she agrees that her claim isn’t
founded upon fraud. See Reply Br. at 8 (agreeing that an action alleging a
forged signature is different from an action claiming fraud). Even if the de-
layed discovery doctrine applied because Katz’s action was founded upon
fraud, her claim would be barred by Florida’s statute of repose, which requires
that an action for fraud begin “within 12 years after the date of the commission
of the alleged fraud.” Fla. Stat. § 95.031(2)(a). Katz failed to bring her claim
within twelve years of 2004.